                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION


MICHAEL HILL, et al.,                         )      CASE NO. 1:21 CV 476
                                              )
               Plaintiffs,                    )      JUDGE DAN AARON POLSTER
                                              )
        vs.                                   )
                                              )      MEMORANDUM OF OPINION
MIDDLEBURG HEIGHTS                            )      AND ORDER
POLICE DEPARTMENT, et al.,                    )
                                              )
               Defendants.                    )


       Pro se Plaintiff Susan Addleman filed this action under 42 U.S.C. § 1983 on behalf of

herself and her son Michael Hill against the Middleburg Heights Police Department and the

Berea City School District. In the Complaint (Doc. # 1), Addleman alleges a Middleburg

Heights compliance officer assigned to the Middleburg Heights Middle School used excessive

force against Hill to break up an altercation between him and other students. She also alleges

that the Berea School District treated her disrespectfully when she complained. She seeks

monetary damages.

       The Middleburg Heights Police Department filed a Motion to Dismiss (Doc. # 5). For

the reasons stated below, that Motion is granted. Furthermore, because Plaintiff has not

identified a viable cause of action which she has standing to bring against the Berea City School

District, the claims against that Defendant are also dismissed.
                                       I. BACKGROUND

       On December 13, 2013, while Hill was in middle school, an altercation occurred

between Hill and one or two other students. Addleman alleges the other boys had been bullying

Hill and physically attacked him. She contends Hill responded physically to defend himself

when one of the boys began to choke him. She states that the Middleburg Heights Resource

Officer assigned to Hill’s school entered the room, saw the altercation and broke it up by

shoving Hill up against the wall. She alleges that the officer then dragged Hill to the office by

his neck and threw him into a chair. She states after she retrieved Hill from the school, she took

him to the hospital where he was diagnosed with a sprained shoulder. He also complained of

neck and back pain and exhibited bruises on his arms and neck.

       Upon his release from the emergency room, Addleman took Hill to the Middleburg

Heights Police Department and attempted to file a complaint against the resource officer. She

contends the officers on duty would not take her complaint. She indicates she sought assistance

from the mayor’s office. They also declined to intervene. She states that to her knowledge, no

charges or disciplinary action was initiated against the officer.

       Addleman further alleges that the Berea City Schools treated her and her son badly after

she complained about the officer’s behavior. She claims the principal admitted that the resource

officer used excessive force and indicated that he would no longer be permitted in the building

unless he was needed. Plaintiff contends that this was not true and the officer was repeatedly in

the building after she received this information. She alleges her son was bullied at school and

now gained attention from fellow students as the child who was assaulted by the resource

officer. She indicates her son’s Individual Education Plan (“IEP”) was taken away after the

                                                 -2-
incident. She states he missed so much school and was afraid he was failing. She contends he

would call her crying from the school bathroom complaining that his stomach hurt. She

indicates she begged the school to intervene and make it a safe environment for him in middle

school but they did not help. She alleges that when he got to high school, the bullying situation

became much worse. She alleges that they moved to Brookpark where several children from the

Berea School District threw hand sanitizer on Hill and lit it on fire, causing Hill to suffer from

serious burns. Addleman does not indicate whether this incident took place at school or

elsewhere. She states Hill attempted suicide and dropped out of school. Addleman claims he

secluded himself in his room. She eventually filed a complaint against the resource officer and

in response assault charges were filed against Hill. She does not indicate what happened with

these charges.

       Addleman cites to 42 U.S.C. § 1983 and claims the Middleburg Heights resource officer

violated Hill’s rights. Her claims against the Berea Schools are not as well defined. She

contends that the Berea Schools did nothing to protect her child and took away his IEP. She

states they would not return her phone calls and treated her badly. She claims they denied Hill

basic rights of education and quality of life. It is unclear from the pleading which legal claim or

claims she is attempting to assert against this Defendant.

       The Middleburg Heights Police Department filed a Motion to Dismiss. (Doc. # 5).

They claim the police department is not a legal entity under Ohio law that can sue or be sued.

They further argue that Addleman failed to demonstrate that the officer acted pursuant to a

custom or policy to hold the City of Middleburg Heights liable for injuries to Hill. They

indicate in a footnote that Addleman and Hill should not be permitted to amend the Complaint

                                                -3-
to add parties as the amendment would occur more than two years after Hill’s eighteenth

birthday.

                                 II. STANDARD OF REVIEW

       When deciding a motion to dismiss under Federal Civil Rule 12(b)(6), the function of

the Court is to test the legal sufficiency of the Complaint. See Mayer v. Mulod, 988 F.2d 635,

638 (6th Cir. 1993). The Supreme Court in Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555

(2007) and recently in Ashcroft v. Iqbal, 556 U.S. 662, 677-678 (2009) clarified the law

regarding what the Plaintiff must plead in order to survive a Motion to Dismiss under Rule

12(b)(6).

       A cause of action fails to state a claim upon which relief may be granted when it lacks

“plausibility in the Complaint.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 564 (2007). A

pleading must contain a “short and plain statement of the claim showing that the pleader is

entitled to relief.” Ashcroft v. Iqbal, 556 U.S. 662, 677-78 (2009). The factual allegations in

the pleading must be sufficient to raise the right to relief above the speculative level on the

assumption that all the allegations in the Complaint are true. Bell Atl. Corp., 550 U.S. at 555.

The Plaintiff is not required to include detailed factual allegations, but must provide more than

“an unadorned, the-Defendant-unlawfully-harmed-me accusation.” Iqbal, 556 U.S. at 678. A

pleading that offers legal conclusions or a simple recitation of the elements of a cause of action

will not meet this pleading standard. Id. In reviewing a Complaint, the Court must construe the

pleading in the light most favorable to the Plaintiff. Bibbo v. Dean Witter Reynolds, Inc., 151

F.3d 559, 561 (6th Cir. 1998).




                                                 -4-
         The Court is required to construe Plaintiff’s pro se Complaint liberally and to hold

Plaintiff’s Complaint to a less stringent standard than one drafted by an attorney. Spotts v.

United States, 429 F.3d 248, 250 (6th Cir. 2005) (citing Haines v. Kerner, 404 U.S. 519, 520, 92

S.Ct. 594, 30 L.Ed.2d 652 (1972)). Pursuant to Apple v. Glenn, 183 F.3d 477, 479 (6th

Cir.1999) (per curiam), district courts are permitted to conduct a limited screening procedure

and to dismiss, sua sponte, a fee-paid Complaint filed by a non-prisoner if it appears that the

allegations are “totally implausible, attenuated, unsubstantial, frivolous, devoid of merit, or no

longer open to discussion.” Apple, 183 F.3d at 479 (citing Hagans v. Lavine, 415 U.S. 528,

536-37 (1974)). Dismissal on a sua sponte basis is also authorized where the asserted claims

lack an arguable basis in law, or if the district court lacks subject matter jurisdiction over the

matter. Id. at 480; see also Neitzke v. Williams, 490 U.S. 319 (1989); Sistrunk v. City of

Strongsville, 99 F.3d 194, 197 (6th Cir. 1996); Lawler v. Marshall, 898 F.2d 1196 (6th Cir.

1990).

                                           III. ANALYSIS

         As an initial matter, the real party in interest is not before the Court. It appears that

Addleman composed the Complaint and printed Hill’s name at the bottom of it. His signature

does not appear anywhere on any document. A party may plead and conduct his or her case in

person or through a licensed attorney. See 28 U.S.C. § 1654; Eagle Associates v. Bank of

Montreal, 926 F.2d 1305, 1308 (2d Cir. 1991).1 If a child is a minor, he or she cannot appear


   1
         28 U.S.C. § 1654 provides:

                 In all courts of the United States the parties may plead and conduct
                 their own cases personally or by counsel as by the rules of such

                                                   -5-
pro se. His or her claims must be brought through an attorney. Meeker v. Kercher, 782 F.2d

153, 154 (10th Cir. 1986); Lawson v. Edwardsburg Public School, 751 F.Supp. 1257 (W.D.

Mich. 1990). A parent who is not a licensed attorney cannot bring claims on behalf of his or her

child in federal court. Hill, although a minor when the incident occurred, is now an adult.

Moreover, he was adult when this action was filed. As an adult litigant, he may proceed pro se;

however, he must personally sign the Complaint to invoke this Court’s jurisdiction. See 28

U.S.C. § 1654; Steelman v. Thomas, No. 87-6260, 1988 WL 54071 (6th Cir. May 26, 1988).

Addleman is not a licensed attorney and therefore is not authorized to represent Hill in court.

Her signature or placement of his name on the form is not sufficient to bring his claims before

the Court. Consequently, if he did not personally sign the Complaint, as it appears from the

handwriting and first person statements in the Complaint that are clearly those of Addleman, the

Court has no jurisdiction over his claims.

       Although Addleman signed the Complaint, the only claims that she can bring are those

that pertain to a violation of her rights, All of the legal claims in the Complaint, however,

appear to be those of her son. The only discernable federal claims here are those asserted under

42 U.S.C. § 1983. Claims asserted in a § 1983 action are personal to the injured party, and

therefore can only be brought by the person whose rights were violated. Shepard v. Wellman,

313 F.3d 963, 970 (6th Cir. 2003). Addleman alleges that the resource officer used excessive

force against Hill. Hill is the injured party whose rights were alleged to have been violated.

She alleges that the Berea School District failed to protect Hill from bullying. Again, Hill is the



               courts, respectively, are permitted to manage and conduct cases
               therein.

                                                -6-
injured party and his rights are those alleged to have been violated. The fact that Addleman as

his mother may be collaterally affected by the adjudication of her son’s rights does not

necessarily extend the Court’s Article III powers to her. Allstate Insurance Co. v. Wayne

County, 760 F.2d 689, 692 (6th Cir. 1985). She lacks standing to bring these as her own claims.

Because standing to prosecute an action is a necessary element to invoke this Court’s subject

matter jurisdiction, Addleman’s claims based on her son’s injuries are dismissed. See Imhoff

Inv., L.L.C. v. Alfoccino, Inc., 792 F.3d 627, 631 (6th Cir. 2015) (stating that if a plaintiff does

not have standing to bring a case, the court lacks jurisdiction and must dismiss the case).

       Furthermore, it is not clear what claim or claims Addleman is attempting to bring against

the Berea School District or the Middleburg Heights Police Department as her own causes of

action for injuries she sustained. She alleges both did not respond harshly enough toward the

resource officer. She contends they treated her rudely and did not return her telephone calls.

She states they removed Hill’s IEP, but again provides no details. To meet federal notice

pleading requirements, the Complaint must give the Defendants fair notice of what the

Plaintiff’s claims are and the grounds upon which they rest. Bassett v. National Collegiate

Athletic Ass’n, 528 F.3d 426, 437 (6th Cir. 2008). There is no indication of a claim that

Addleman intended to raise against the Defendants.

       Moreover, the Middleburg Heights Police Department is not a proper Defendant. Police

Departments are not sui juris, meaning they are not separate legal entities under Ohio law that

can sue or be sued. See Carmichael v. City of Cleveland, 571 F. App’x 426, 435 (6th Cir. 2014)

(finding that “under Ohio law, a county sheriff’s office is not a legal entity that is capable of

being sued”);Gibson v. Mechanicsburg Police Dep’t, No. 3:16cv48, 2017 WL 2418317, at *5

                                                 -7-
(S.D. Ohio 2017) (Rice, D.J.) (Mechanicsburg police department not sui juris ). They are

merely subunits of the municipality they serve, in this case the City of Middleburg Heights.

They do not have a separate legal existence. As a consequence, claims against the Police

Department fail as a matter of law.

                                       IV. CONCLUSION

       Accordingly, Defendant’s Motion to Dismiss (Doc. # 5) is granted. This action is

DISMISSED without prejudice to any claims Michael Hill may bring on his own or through a

licensed attorney.2 The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that an appeal from

this decision could not be taken in good faith.3

       IT IS SO ORDERED.


                                                s/ Dan Aaron Polster    6/30/2021
                                               DAN AARON POLSTER
                                               UNITED STATES DISTRICT JUDGE




   2
       The Court expresses no opinion on the viability or merit of any claims he may bring.
   3
       28 U.S.C. § 1915(a)(3) provides:

               An appeal may not be taken in forma pauperis if the trial court certifies that it is not
               taken in good faith.

                                                   -8-
